Citation Nr: 0109787	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  99-12 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a frozen left foot.

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a frozen right foot.

3.  Entitlement to a compensable disability evaluation for a 
left middle finger disability.
 
4.  Entitlement to service connection for arthritis of 
multiple joints.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from September 1985 to October 
1993.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin in which the RO assigned 
a 10 percent disability evaluation for residuals of a frozen 
left foot, a 10 percent disability evaluation for residuals 
of a frozen right foot, continued a noncompensable disability 
evaluation for a left middle finger disorder and denied 
service connection for arthritis of multiple joints.  

On the veteran's substantive appeal in June 1999, he refers 
to VA x-rays as visual evidence of disability from low back 
injury in service.  Although the veteran cited the VA x-rays 
in addressing disability from back strain and the RO in 
October 1999 denied the claim as a request to reopen a 
previously unappealed denial (February 1995) of a claim for 
service connection for lumbar strain, it does not appear that 
the RO specifically addressed the issue of service connection 
for traumatic arthritis of the lumbar spine.  In view of the 
veteran's contentions of trauma to the low back, the issue of 
service connection for traumatic arthritis of the lumbar 
spine (as distinguished from the issue of service connection 
for arthritis of multiple joints addressed in this decision) 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
veteran's appeal has been obtained.

2.  The veteran's service-connected residuals of a frozen 
left foot are currently manifested by no more than arthralgia 
or other pain, numbness, or cold sensitivity.  

3.  The veteran's service-connected residuals of a frozen 
right foot are currently manifested by no more than 
arthralgia or other pain, numbness, or cold sensitivity.  

4.  The veteran's left middle finger disability is currently 
manifested by minor degenerative changes of the PIP joints 
without functional impairment (not productive of favorable or 
unfavorable ankylosis or limitation of motion). 

5.  The veteran does not have generalized osteoarthritis 
arthritis of multiple joints.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a frozen left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2000).

2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a frozen right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2000).

3.  The criteria for a compensable disability evaluation for 
the veteran's left middle finger disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5226 (2000). 

4.  Arthritis of multiple joints was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to higher disability 
evaluations for residuals of bilateral frozen feet, a 
compensable disability evaluation for a left middle finger 
disability and service connection for arthritis of multiple 
joints.  Initially, the Board acknowledges that during the 
pendency of the veteran's appeal, there was a change in the 
law which eliminated the need for a claimant to submit a 
well-grounded claim and amplifies the VA's duty to assist a 
claimant in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107, 5126).  This legislation requires the Board to proceed 
directly with an adjudication of the merits of a claim 
(provided the Board finds that the VA has fulfilled its duty 
to assist) without determining whether the claim is well 
grounded.  

In this case, the Board's decision to proceed does not 
prejudice the veteran in the disposition of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In an 
April 1999 rating decision, a May 1999 statement of the case 
(SOC), and a January 2000 supplemental statement of the case 
(SSOC), the veteran and his representative were advised of 
all regulations pertinent to the claims at issue, and the RO 
informed the veteran and his representative that the claims 
were denied because the evidence did not warrant increased or 
compensable disability evaluations, or a grant of service 
connection under relevant criteria and controlling law.  
Additionally, the veteran was afforded a VA examination in 
January 1999.  The Board is satisfied that the veteran was 
ensured due process of law as a result of the actions taken 
by the RO. 

The veteran was also afforded the opportunity to give 
testimony regarding his appeal and was scheduled for a Travel 
Board hearing before the undersigned in June 2000 at the RO, 
but he did not report for his hearing or request that it be 
rescheduled.  Accordingly, the case is being processed as 
though the request for a hearing has been withdrawn.  
38 C.F.R. § 20.704(d)(2000). 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claims.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examination, which was conducted, the Board finds that no 
further assistance is necessary for an equitable adjudication 
of the claims at hand.  

I.  Disability Evaluations 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2000). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (2000), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2000).  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45 (2000).  

In a February 1995 rating decision veteran was granted 
service connection and noncompensable disability evaluations 
were assigned for residuals of bilateral frozen feet and a 
left middle finger disability.  Service medical records show 
that the veteran hyperextended his left middle finger in 
September 1990 and was diagnosed with dislocation of the 
proximal interphalangeal (PIP) joint.  Service medical 
records also show that the veteran was treated for cold, 
painful feet in February 1993.  He was diagnosed with 
possible, very superficial frostbite of the pads of the last 
four toes on the right foot and decreased capillary refill.  
He also had decreased sensation to light touch on the last 
three toes of the right foot.  

Post-service treatment records show that the veteran was 
afforded a VA examination in October 1994, at which time he 
had some slight swelling of the PIP joint of the middle 
finger and some subluxation.  The veteran's hand appeared 
normal and he had a good grip.  The veteran gave a history of 
having "frost-nip" and reported that his feet were 
sensitive to weather.  He was diagnosed with historical 
frostbite or frost-nip of the hands and feet.

In a November 1998 statement, the veteran said that he was 
experiencing increased numbness and tingling in his feet when 
exposed to the cold.  VA outpatient treatment records dated 
June 1998 to November 1998 reflect that the veteran sought 
treatment for numbness and tingling in his fingers and toes 
in November 1998.  He reported pain in his fingers and toes 
when he was exposed to cold or when he touched cold objects.  

The veteran was afforded another VA examination in January 
1999.  At that time, he complained of experiencing cold 
sensitivity, stiffness, a sensation of numbness and tingling, 
burning and pain in the forefeet and toes, as well as a 
needles sensation when exposed to low outdoor temperatures 
and to air conditioning with an indoor temperature of 40 to 
45 degrees.  The veteran described unbearable, constant 
needle-like pain in the forefeet and toes with indoor 
temperatures from 35 to 45 degrees.  He reported 
hyperhidrosis with excessive sweat on the toes when they were 
warming up.  He stated that it usually took 30 minutes for 
the feeling in his toes to return to normal.  The veteran 
indicated that in the winter, he wore double socks and lined 
boots and that he slept in double socks with a blanket.  The 
physical examination revealed that the skin of the feet and 
toes was cool, without discoloration, edema or atrophy.  
There was normal texture and hair growth.  The neurological 
examination of the feet was normal.  The orthopedic 
examination of the feet was negative for objective evidence 
of tenderness or pain.  The veteran's toenails were normal 
and present without onychomycosis, deformity or atrophy.  
Vascular examination of the feet was normal.  The diagnosis 
was frozen feet bilaterally with residual cold sensitivity.  

In addition to the special cold injury protocol examination 
in January 1999, the veteran was also afforded an examination 
of his service-connected left middle finger.  He complained 
of intermittent pain and stiffness while gripping or holding 
something, or when his finger was under pressure for more 
than five minutes.  He stated that the intensity of the pain 
varied from mild to severe.  He reported experiencing 
additional limitation of motion, in that he was unable to do 
things that he was previously able to do and he was unable to 
perform certain activities at the car wash where he worked.  
He had not lost any time from work, and he was not limited in 
the performance of the activities of daily living.  

The physical examination of the left middle finger was 
normal.  There were no anatomical or functional defects.  The 
PIP joint had normal alignment without swelling or deformity 
and there was no objective evidence of tenderness, crepitus 
or instability.  The veteran had no limitation of motion, and 
his dexterity was excellent.  The grip strength of his left 
hand was equal to that of the right hand.  X-rays revealed 
minor interphalangeal joint degenerative changes and soft 
tissue swelling around the PIP joint.  The examiner diagnosed 
the veteran with a record of dislocation of PIP joint of the 
left middle finger in 1990, normal examination status post 
reduction, with minor degenerative changes at the 
interphalangeal joints.   

A.  Residuals of left and right frozen feet.

The veteran's residuals of frozen left and right feet are 
currently rated as 10 percent disabling respectively, under 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7122.  This code 
provides for a 10 percent disability evaluation for cold 
injury residuals consisting of arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent disability 
evaluation is assignable for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 30 
percent disability evaluation is warranted for arthralgia or 
other pain, numbness or cold sensitivity plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Further, Note 2 to this 
diagnostic code provides that each affected part is to be 
evaluated separately and combined in accordance with §§ 4.25 
and 4.26 of the Rating Schedule.

In reviewing the rating criteria in relation to the veteran's 
service-connected residuals of frozen feet, the Board finds 
that the veteran's disability picture attributable to the 
residuals of his frozen feet is most consistent with the 
currently assigned 10 percent disability evaluations.  The 
evidence does not demonstrate more than arthralgia or other 
pain, numbness, or cold sensitivity.  Although, the veteran 
has reported experiencing hyperhidrosis, there is no 
objective evidence of hyperhidrosis, tissue loss, nail 
abnormality, color changes, or locally impaired sensation to 
warrant 20 percent disability evaluations under DC 7122.  
Rather, the veteran's symptom complex most closely fits 
within the criteria for the currently assigned 10 percent 
disability evaluations.  As reflected in the record, the 
veteran's primary symptoms consist of pain, numbness and cold 
sensitivity.  Accordingly, the Board concludes that the 
veteran's request for increased disability evaluations for 
residuals of frozen feet must be denied.  

B.  Left middle finger disability

The veteran also requests a compensable disability evaluation 
for a left middle finger disability.  His current 
noncompensable disability evaluation has been assigned under 
38 C.F.R. § 4.71a, DC 5226, which provides a maximum 
disability evaluation of 10 percent for either favorable or 
unfavorable ankylosis of the middle finger.  Extremely 
unfavorable ankylosis is rated as an amputation under 
Diagnostic Codes 5152 to 5156.  

In classifying the severity of ankylosis and limitation of 
motion of a single digit, the rating code provided that the 
determination will be made on the basis of whether motion is 
possible to within two inches of the median transverse fold 
of the palm.  If such motion is possible, then the rating 
will be for favorable ankylosis; otherwise, the rating will 
be for unfavorable ankylosis.  See 38 C.F.R. § 4.71a, 
Multiple Fingers: Favorable Ankylosis, Note 3 (2000).

In reviewing the rating criteria in relation to the veteran's 
service-connected disability of the left middle finger, the 
Board finds that the veteran's disability picture is most 
consistent with the currently assigned noncompensable 
disability evaluation.  The evidence does not suggest that 
the veteran currently has favorable or unfavorable ankylosis 
of the left middle finger.  The veteran has complained of 
intermittent pain and stiffness of the left middle finger, 
but there is no objective evidence of anatomical or 
functional defects, swelling or deformity of the PIP joint, 
tenderness, crepitus, instability or any limitation of 
motion.  Further the veteran was shown to have excellent 
dexterity and his grip strength was intact.  There was some 
x-ray evidence of minor interphalangeal joint degenerative 
changes and soft tissue swelling around the PIP joint, but 
there was no indication that these degenerative changes and 
swelling resulted in any limitation of function.  Therefore, 
without any evidence of ankylosis or limitation of function, 
the Board concludes that the veteran's left middle finder 
disability do not meet the requirements for a compensable 
disability evaluation.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 & 
4.45 must also be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995): see 
also VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  The 
evidence shows that the veteran has minor degenerative 
changes of the left PIP joint.  However, even though the 
veteran complains of pain and stiffness of his left middle 
finger, there is no objective evidence of impairment 
associated these complaints and there is no clinical 
indication that his symptoms result in flare-ups or any 
additional functional limitation to a degree that would 
support a compensable disability evaluation.  

Additionally, in some cases a separate rating may be assigned 
for arthritis which results in painful motion "with joint or 
periarticular pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998).  However, in this case, a separate evaluation 
is not assignable for arthritis of the veteran's left middle 
finger on the basis of limitation of motion.  The most recent 
evidence of record shows that the veteran has no limitation 
of function of the left middle finger and the minor 
degenerative changes in the veteran's left middle finger have 
already been considered in the assignment of the 
noncompensable disability evaluation.  A separate rating 
would violate the rule against pyramiding.  See 38 C.F.R. §§ 
4.14, 4.71a, Diagnostic Code 5003; VAOPGCPREC 9-98.  

In conclusion, in reaching these decisions with regard to the 
veteran's residuals of frozen feet and his left middle finger 
disability, the Board has considered the potential 
application of various other provisions of 38 C.F.R., Parts 3 
and 4, as well as the entire history of the veteran's 
disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  However, the evidence does not show that the 
veteran's service-connected residuals of his bilateral frozen 
feet or his left middle finger disability have resulted in 
marked interference with employment (beyond that contemplated 
by the assigned evaluation) or necessitated frequent periods 
of hospitalization.  Although the veteran has reported that 
his finger disability has interfered with his ability to 
perform certain activities associated with his work at a car 
wash, the veteran has indicated that he has not lost any time 
from work as a result of this disability.  In the absence of 
such evidence, the Board finds that the criteria for 
submission for assignment of extraschedular evaluations 
pursuant to 38 C.F.R. § 3.321(b)(1)(2000) have not been met.  
Accordingly, the veteran's claims of entitlement to increased 
disability evaluations for service-connected residuals of 
bilateral frozen feet and a compensable disability evaluation 
for a left middle finger disability are denied.   

II.  Service connection for arthritis of multiple joints

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service connection may be presumed if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and arthritis, cardiovascular-renal 
disease, including hypertension, active tuberculosis, 
malignant tumors, or a peptic ulcer became manifest to a 
degree of 10 percent within one year (or three years in the 
case of tuberculosis) from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

Service medical records reveal that the veteran sustained 
injuries to his left middle finger, his back and his right 
shoulder during service.  There is no indication that the 
veteran was diagnosed with arthritis during service.  The 
veteran was afforded a VA examination in October 1994.  At 
that time, he was noted to have subluxation with slight 
swelling of the left middle finger PIP joint, but he was not 
diagnosed with arthritis.  A November 1998 VA outpatient 
treatment record shows that the veteran complained of pain in 
the joints of his hand.  The diagnostic impression was "R/O 
[rule out] Raynauds."  

Another VA examination report dated in January 1999 reflects 
that the veteran complained of intermittent pain and 
stiffness at the PIP joint of the left middle finger with 
gripping or when the joint was under pressure for more than 5 
minutes.  The examiner indicated that the veteran had no 
limitation of function.  Physical examination of the PIP 
joint of the left middle finger revealed normal alignment 
without swelling or deformity.  X-rays revealed minor 
degenerative changes of the interphalangeal joint of the left 
middle finger.  

In April 1999, the veteran was seen at a VA Medical Center 
with complaints including right shoulder pain, and lower back 
pain and numbness.  On examination, there was muscle spasm in 
the right shoulder and neck area.  A lumbar x-ray was 
positive of degenerative joint disease in L-5.  The medical 
diagnosis was and was diagnosed with degenerative joint 
disease/muscle spasm.  

The RO has denied the veteran's claim for arthritis of 
multiple joints, classified under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, as generalized osteoarthritis.  The 
veteran does not contend and the evidence does not 
demonstrate that he currently has multiple joint 
osteoarthritis as a generalized disease process.  The 
evidence shows that he currently has minor degenerative 
changes, or arthritis of the PIP joint of the left middle 
finger which cannot be disassociated from the service-
connected disability of that joint and is reasonably a 
residual of the trauma or dislocation of the PIP joint during 
service.  The Board has addressed this finding in the 
veteran's appeal for a compensable evaluation of the left 
middle finger disability.  

From the veteran's substantive appeal, apparently with 
reference to the VA x-rays shortly before his substantive 
appeal of June 1999 and as noted in the Introduction to this 
decision, it appears that he is claiming that x-ray 
abnormalities of the lower back are a residual of trauma in 
service.  The Board has referred this matter to the RO.  The 
record, however, discloses no evidence of generalized 
arthritis of multiple joints and the veteran has not referred 
to any documentation of arthritis of multiple joints.  
Further development as to such claim under the VCAA would be 
futile under the circumstances.  Consequently, the Board 
finds no basis for allowance of the claim for arthritis of 
multiple joints.  In the event that the degenerative joint 
disease in the veteran's lumbar spine is linked by competent 
evidence to injury in service, of course, such degenerative 
changes may be rated appropriately as traumatic arthritis.  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a frozen left foot is denied.

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a frozen right foot is denied.

Entitlement to a compensable disability evaluation for left 
middle finger disability is denied.   

Service connection for arthritis of multiple joints is 
denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

